 In the Matter 'Of' SHEBA ANN FROCKS, INC.andINTERNATIONALLADIES' GARMENT WORKERS' UNION OF AMERICA, LOCALS 121 AND204.'Case No. R-154.-Decided July 0, 1937DressManufacturing Industry-Stri7ce-Investigation of Representatives:controversy concerning representation of employees-refusal by employer torecognize and negotiate with union as exclusive representative-question af-fecting commerce : current strike-UnitAppropriate for Collective Bargaining:production employees; eligibility for membership in only organization amongemployees ; functional coherence ; history of collective bargainingrelations inindustry-Representatives:proof of choice : statements designating-Certillcation of Representatives:after investigation but without election.Mr. Karl H. Muellerfor the Board.Mr. Emil Corenbleth,of Dallas, Tex., for the Company.Mr. Jim GuthrieandMr.:Jack Johannes,of Dallas, Tex.,' for theUnion.Mr. Howard Lichtenstein,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF CASEOn April 124, 1937, International Ladies' Garment Workers' Unionof America, Locals 121 and 204, herein collectively called the Union,filed with the Regional Director for the Sixteenth Region (FortWorth, Texas), a petition alleging that a question affecting com-merce had arisen concerning the representation of the productionemployees of Sheba Ann Frocks, Inc., Dallas, Texas, herein calledthe Company, and requesting an Investigation and certification ofrepresentatives pursuant to-Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On May 3, 1937,the National Labor Relations Board, herein called the Board, actingpursuant to Article III, Section 3 of the National Labor RelationsBoard Rules and Regulations-Series 1, as amended, ordered theRegional Director to conduct an investigation and provide for anappropriate hearing.97 98NATIONAL LABOR RELATIONS BOARDPursuant to a notice of hearing duly issued and served by theRegional Director, a hearing was held in Dallas, Texas, commencingon May 27, 1937, before Emmett P. Delaney, the TrialExaminerduly designated by the Board.,,At the hearing, the Board, theCompany, and the Union were represented by counsel.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issue was afforded to all parties.Objections to the introduction of evidence were made during thecourse of the hearing by counsel for the parties.The Board hasreviewed the rulings of the Trial Examiner on motions and objec-tions directed to the issues raised by the petition filed by the Union,and finds that no prejudicial errors were committed.The rulingsare hereby affirmed.Upon the entire record in the case, the Board makes the following::FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYSheba Ann Frocks,Inc., was incorporated in Texas by its presi-dent,Jack Ginsburg,in January 1935, and since that date has main-tained its place of business in Dallas,Texas, where it manufacturesladies' silk,cotton, rayon,and woolen dresses. In addition, theCompany engages in contracting or furnishing labor to other dressmanufacturers in Dallas.Under such arrangements,thesemanu-facturers furnish material,already cut,to the Company, which re-turns the finished dresses after having the material sewed by itsemployees.Ginsburg testified that during February and March,1937, 98 per cent of the Company's business consisted of such contractwork.The Company's equipment consists of one cutting table,ten pres-sing irons,and about 52 machines,all located in one large room.On January 30, 1937,59 persons were employed,consisting of sevenpressers,31 operators,three special operators,two cutters, eightfinishers,two inspectors,two pinners,two errand boys, one designer,and one forelady.Plant operations are all carried on in the oneroom, the work of the various employees being highly coordinated.In 1936, the gross volume of the Company's sales totaled$68,799.40,of which $21,200.70 represented shipments from Texas to Louisiana,Arkansas,Oklahoma, and other southwestern States, and$20,997.12represented contract work for other Dallas dress manufacturers.'By order of the Board dated May 11, 1937, this proceeding was consolidated for thepurpose of hearing with a case predicated upon charges filed by the Union against theCompany on April 19,1937, alleging that the Company has engaged in and is engaging inunfair labor practices within the meaning of Sectioa 8, subdivisions(1), (3), and (5) ofthe Act.The issues in this latter case are not considered in this Decision except in so faras they have bearing upon the issues here involved. DECISIONS AND ORDERS99In the same year the Company purchased materials valued at$18,519.87, of which 95 per cent were shipped from points outsidethe State.Two of the manufacturers for whom the Company does contractwork testified that over 90 per cent of the materials purchased bythem and supplied to the Company are shipped from points outsidethe State.Between 65 and 70 per cent of the output of the MarcyLee Manufacturing Company, which in 1936 supplied the Companywith the greater part of its contract work, was shipped to some 25States throughout the Country. It was estimated by the presidentof that company that an equal percentage of the dresses receivedfrom the Company was likewise shipped outside the State of Texas.II. THE UNIONLocals 121 and 204 of the International Ladies' Garment Workers'Union of America are labor organizations.Local 121 limits itsmembership to production workers, exclusive of supervisory em-ployees, shipping clerks, and cutters employed in the manufactureof the types of dresses produced by the Company, and Local 204limits its membership to cutters employed in similar manufacturing.Both locals have instituted the proceedings as a unit through theInternational Ladies' Garment Workers' Union of America.III.QUESTION CONCERNING REPRESENTATIONThe Union contends that on January 30, 1937, John Ratekin, man-ager of the locals, requested Ginsburg to negotiate with him as therepresentative of the production employees.The Company maintainsthat such request was never made. In any event, the evidence showsthat following the lay-off of many employees during the first week ofFebruary, a strike was called on February 11, 1937, which, at thetime of the hearing, was still in progress.The record indicates that during the month of January 1937, 32of the Company's production employees had signed cards authorizingthe Union to represent them for the purposes of collective bargain-ing with the Company, and that the strike was called by the Unionas such representative.We find that a question has arisen concerningthe representation of the Company's production employees.IV. THE APPROPRIATE UNITOn January 30, 1937, the Company had in its employ 59 employees,of whom 58 were eligible for membership in the Union.' Those2Board'sExhibit No 4, the Company's pay roll, lists only 58 employees.However,Ginsburg testified that Mae Maxwell,a finisher whose name does not appearon the payroll,was alsoemployed at that time. 100NATIONALLABOR RELATIONS BOARDeligible for membership consisted of seven pressers, 31 operators;three special operators, two cutters, eight finishers, two inspectors,two pinners, one designer, and two errand boys.3With few excep-tions all of these employees worked 44 hours a week, were paid on apiece-work basis, and averaged between 10 and 11 dollars per. week.As we have indicated, they cutters, operators, pressers, and finishers,in which classifications 'all 'of the Company's production employeesenumerated above are included, all work in the same room of theplant, the operations of each being coordinated with the operationsof the others.The evidence discloses that the Union always negoti-signers,and shipping clerks, as a single unit for the purpose ofcollective bargaining with other manufacturers in the same industry.The Company contends that each classification constitutes anappropriate unit, but in the light of the evidence, we cannot con-sider this contention tenable.The Company further maintains thatits business is seasonal and that the number of workers who areemployed throughout the year does not exceed 25.Ginsburg testi-fied that he does not consider a worker a regular employee unlesssuch worker has been employed by the Company for a period of notless than 90 days.However, both he and Thelma Boone, the fore-lady, admitted that the Company keeps no records of the length oftime each worker is employed.The evidence indicates that exceptfor a haphazard system of giving employment on a seniority basis,the Company makes no distinction between its "extra" and regularemployees.The inference is inescapable that the Company formu-lated this arbitrary classification of workers solely for the purpose ofattempting to controvert the evidence that the majority of its em-ployees had designated the Union as their representative. 'As we stated above, 32 of the Company's production employees hadsigned cards authorizing the Union to represent them for the pur-pose of collective bargaining with the Company. These cardswere introduced in evidence, and full opportunity for cross-examina-tion with respect to their authenticity was afforded the Company.In order to insure to the Company's employees the full benefit oftheir right to self-organization and collective bargaining, and other-wise to effectuate the policies of the Act, we find that the produc-tion employees of the Company, exclusive of supervisory employees,constitute a unit appropriate for the purposes of collective bargain-ing in respect to rates of pay, wages, hours of employment, andother conditions of employment.We further find that the Union,having been selected by a majority of the employees in such unit asof January 30, 1937, as their representative for such purposes, is, by3 The record indicatesthat the errandboy's also,aided in the production.operations ofthe plant andwere thereforeeligible for membershipin Local 121.1 DECISIONS AND ORDERS101virtue of Section 9 (a) of the Act, the exclusive representative forthe purposes of collective bargaining of all of the production em-ployees of the Company, except supervisory employees, and we willso certify it.V.THE EFFECT OF THE QUESTION OF REPRESENTATION ON COMMERCEIn 1935, the Union called a general strike against all of the Dallasdressmanufacturers, in which 90 per cent of the employees par-ticipated.The strike, which was called for the purpose of organiz-ing Dallas employees, lasted for approximately ten months, andalthough only three of the Company's employees went out on strike,the plant was picketed and the Company's business was adverselyaffected.The strike now in progress has been accompanied by picketing andhas greatly curtailed production.Ginsburg testified that the outputof the Company has been reduced by two-thirds by reason of unionactivity.We find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and has led and tends to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and upon theentire record in the proceeding, the Board makes the followingconclusions of law :1.A question affecting commerce has arisen concerning the repre-sentation of the production employees of Sheba Ann Frocks, Inc.,within the meaning of Section 9 (c) and Section 2, subdivisions (6)and (7) of the National Labor Relations Act.2.The production employees, exclusive of supervisory employees,employed by Sheba Ann Frocks, Inc., constitute a unit appropriatefor the purposes of collective bargaining, within the meaning ofSection 9 (b) of the National Labor Relations Act.3.Locals 121 and 204, International Ladies' Garment Workers'Union of America, having been designated by a majority of theproduction employees of Sheba Ann Frocks, Inc., as their repre-sentatives for the purposes of collective bargaining, are, by virtueof Section 9 (a) of the National Labor Relations Act, the exclusiverepresentatives of all such production employees for the purposesof collective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.49440-38-vol. ii[-8 102NATIONAL LABOR RELATIONS BOARDCERTIFICATION, OF REPRESENTATIVESiBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8 of NationalLabor Relations Board Rules and Regulations-Series1, as amended,IT Is HEREBY CERTIFIEDthat Locals 121 and 204, InternationalLadies' Garment Workers' Union of America, have been designatedby a majority of the production employees, exclusive of supervisoryemployees, of Sheba Ann Frocks, Inc., as their representatives forthe purposes of collective bargaining with Sheba Ann Frocks, Inc.,and that, pursuant to the provisions of Section9 (a) ofthe NationalLabor Relations Act, Locals 121 and 204, International Ladies' Gar-ment Workers' Union of America, are the exclusiverepresentativesof all such production employees for the purposes of collective bar-gaining with Sheba Ann Frocks, Inc., in respect to rates of pay,wages, hours of employment, and other conditions of employment.